Case 2:18-cv-13248-SDW-LDW Document 9 Filed 09/27/18 Page 1 of 4 Page|D: 666
Case 2:18-cv-13248-SDW-LDW Document 8 Filed 09126/18 Page 1 of 4 Page|D: 662

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

GURBIR S. GREWAL, Attorney General of the State Civil Action No.: 18-CV-13248 (SDW-
of New Jersey, LDW)

Plaintijj‘;
v.

DEFENSE DISTRIBUTED, CODY R. WILSON, and
JANE and JOHN DOES 1-20, individually and as

owners, officers, directors, shareholders, founders, CONSENT ORDER

members, managers, agents, servants, employees, TO ADMINISTRATIVELY
representatives and/or independent contractors of TERMINATE THIS CASE
DEFENSE DISTRIBUTED, and XYZ WITHOUT PREJUDICE

CORPORATIONS 1-20,

Defendants. '_

 

 

WHEREAS this matter having been opened by Gurbir S. Grewal, Attomey General of
the State of New Jersey (“State”) by way of an Order to Show Cause, filed on July 30, 2018, in
the Superior Court of New Jersey, Essex County, Chancery Division - General Equity Part
(“New Jersey Action”), seeking the issuance of temporary, then preliminary restraints enjoining
Defense Distributed and Cody R. Wilson (collectively, “Defendants”) from disseminating
printable-gun computer files through Defendants' websites or otherwise;

WHEREAS on July 30, 2018, New Jersey, along with a group of other states including
the State of Washington (collectively, the “States”), filed an Emergency Motion for a Temporary
Restraining Order in the U.S. District Court for the Westem District of Washington against the
U.S. Department of State (“State Department”) and Defendants, in the action titled Washington

v. U.S. Dep ’t of State, No.lS-l l 15 (W.D. Wash. Filed July 30, 2018) (“Washington Action”);

Case 2:18-cv-13248-SDW-LDW Document 9 Filed 09/27/18 Page 2 of 4 Page|D: 667
Case 2:18-cv-13248~SDW-LDW Document 8 Filed 09/26/18 Page 2 of 4 Page|D: 663

WHEREAS on July 31, 2018, the Honorable Walter Koprowski, Jr., P.J.Ch. stated in an
Order in the New Jersey Action that “Defendants have agreed that they will not upload any
additional files through the websites located at https://defdist.org, https://defcad.com and
https:f/ghostgunner.net, or otherwise” and that “Defendants will block access to NJ IP addresses
and mobile devices”;

WHEREAS on August 27, 2018, the Honorable Robert S. Lasnik, U.S.D.J. issued an
order in the Washington Action granting the States’ motion for a preliminary injunction which,
among other things, maintained the federal bar prohibiting Def`endants’ dissemination of their
printable-gun computer files by uploading them to their websites;

WHEREAS on August 27, 2018, Defendants filed a Notice of Removal of the New
Jersey Action to the U.S. District Court for the District of`New Jersey;

WHEREAS on September 4, 2018, Defendants filed a Motion to Change Venue or
Dismiss the New Jersey Action;

WHEREAS in light of the preliminary injunction issued in the Washington Action, and
in an effort to conserve judicial resources, the State and Defendants (collectively, “Parties”) have
agreed to administratively terminate the New Jersey Action (this action) without prejudice
pending the Conclusion of the Proceedings in the Washington Action;

WHEREAS by entering into this Consent Order, the State in no way concedes this
Court’s subject matterjurisdiction over the New Jersey Action; and

WHEREAS the Parties reserve all rights to take whatever actions are deemed
appropriate once the New Jersey Action is reopened, including the State’s filing of a Motion to

Remand and Opposition to Def`endants’ Motion to Change Venue or Dismiss.

Case 2:18-cv-13248-SDW-LDW Document 9 Filed 09/27/18 Page 3 of 4 Page|D: 668
Case 2:18-cv-13248-SDW-LDW Document 8 Filed 09126!18 Page 3 of 4 Page|D: 664

IT IS ON THE Q :?(H` DAY OF 112 i’€/WJ‘M , 2018 HEREBY
ORDERED AND AGREED that:

(1) The Clerk of the Court shall administratively terminate the above-captioned case
without prejudice pending the Conclusion of` the Proceedings in the Washington
Action;

(2) Any Party may request that the Court reinstate this case within thirty (30) days of
the Conclusion of the Proceedings in the Washington Action; and

(3) “Conclusion of the Proceedings in the Washington Action” shall mean (l)
issuance of a final judgment and the expiration of` all deadlines for initiating any
appellate proceeding, including but not limited to a petition for a writ of certiorari
to the Supreme Co\.u't of the United States or (2) entry of an order dissolving or

modifying the preliminary injunction in the Washington Action.
C¥?
…444 4wwsy4ae
ND § w j l.€,r Makj

`UFL\ 544 d ada

LEDA DUNN WE'I'I`RE, U. S. M. J.

Case 2:18-cv-13248-SDW-LDW Document 9 Filed 09/27/18 Page 4 of 4 Page|D: 669
Case 2:18-cv-13248-SDW-LDW Document 8 Filed 09/26/18 Page 4 of 4 PagelD: 665

THE PARTIE.S CONSENT TO THE FORM,
CONTENT AND ENTRY OF THIS CONSENT ORDER:

GURBIR S. GREWAL
ATTORNEY GENERAL OF NEW JERSEY
Attomeys for Plaintif`f

 

By: s/ Lara J. Fogel Dated: September 26, 2018
Lara J. Fogel
Deputy Attomey General

HARTMAN & WINNICKI, P.C.

Attomeys for Def`endants
Defense Distributed and Cody R. Wilson

By: s/ Daniel L. Schmutter Dated: September 26, 2018
Daniel L. Schmutter, Esq.

